DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites limitation contradictory to limitations established in claim 1. Furthermore, claim 2 does not set any parameters for when these conditions would be triggered, such that perhaps they could be recited along-side the limitations of claim 1. 
Claim 7 recites “at a specific position”. It is unclear if this is the same as the “preset specific position” recited in claim 1. Furthermore, it is unclear how the limitation of “prohibit use of the information processing device itself” can be satisfied with the claim 1 limitation of “not restrict use of the data storage location”, wherein the “data storage location” is part of the information processing device. The limitation of claim 7 appears to contradict the limitations set forth in claim 1. Thus the metes and bounds of the claim cannot be ascertained. Claims 8 and 9 are rejected for the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0207165 to Eckhart in view of U.S. Patent No. 9,332,385 to Abraham et al.   
Eckhart ‘165 discloses:
As concerns claim 1, an information processing device comprising: a processor (0019-processor) configured to: control a connection to a communication destination (Fig. 3, 56, 58-server) and use of a data storage location (0006-access to multimedia application on electronic equipment; 0045-code stored in memory; 0046) in the information processing device (0040-electronic equipment) itself on a basis of a position (0006-in part on access information, that is based on request that includes location of the electronic equipment; 0038-limiting use of feature/application based on location information) of the information processing device;
determine whether the information processing device exists at a preset specific position (0066; 0068-location of electronic equipment), wherein
 when the information processing device exists at the preset specific position, the process is further configured to: 
- 40 -not connect to a communication destination corresponding to the position (0065-prevent from making calls, thus connect to a communication destination); and 
not restrict the use of the storage location (0066-DRM, only viewed in particular location).  

As concerns claim 19, an information processing method comprising: controlling a connection to a communication destination ((Fig. 3, 56, 58-server) by a device (0019-electronic equipment) and use of a data storage location (0006-access to multimedia application on electronic equipment; 0045-code stored in memory; 0046) in the device itself on a basis of a position (0006-in part on access information, that is based on request that includes location of the electronic equipment; 0038-limiting use of feature/application based on location information) of the device;
determining whether the device exists at a preset specific position (0066); and 
 when the device exists at the preset specific position, - 40 -not connecting to a communication destination corresponding to the position (0065-prevent from making calls, thus connect to a communication destination); and not restricting the use of the data storage location (0066-DRM, only viewed in particular location).  

As concerns claim 20, a non-transitory computer readable medium storing a program causing a computer to execute a process - 45 -comprising: controlling a connection to a communication destination (Fig. 3, 56, 58-server) by a device (0019-electronic equipment) and use of a data storage location (0006-access to multimedia application on electronic equipment; 0045-code stored in memory; 0046) in the device itself on a basis of a position of the device (0006-in part on access information, that is based on request that includes location of the electronic equipment; 0038-limiting use of feature/application based on location information).
determining whether the device exists at a preset specific position (0066); and 
 when the device exists at the preset specific position, - 40 -not connecting to a communication destination corresponding to the position (0065-prevent from making calls, thus connect to a communication destination); and not restricting the use of the data storage location (0066-DRM, only viewed in particular location).  

Eckhart ‘165 do not disclose control a connection to a communication destination on a basis of position. 
Abraham et al. ‘385 teach control a connection to a communication destination on a basis of position (Col. 11, lines 43-59-location rules, location authentication, location content authorization).

As concerns claim 2:
Eckhart ‘165 disclose: restrict the use of the storage location (0006-in part on access information, that is based on request that includes location of the electronic equipment; 0038-limiting use of feature/application based on location information).  
Eckhart ‘165 do not disclose: the information processing device according to Claim 1, wherein the processor is configured to: connect to a communication destination corresponding to the position.
Abraham et al. ‘385 teach the information processing device according to Claim 1, wherein the processor is configured to: connect to a communication destination corresponding to the position (Col. 11, lines 43-59-location rules, location authentication, location content authorization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Eckhart ‘165 with connecting based on position, as taught by Abraham et al. ‘385,  in order to prevent unauthorized access.

Eckhart ‘165 further disclose:
As concerns claim 3, the information processing device according to Claim 2, wherein restriction of the use of the data storage location prohibits the use of the data storage location (0027-access to application prohibited, terminate application; furthermore, inherent restriction would include prohibiting use).  
As concerns claims 7, 8 and 9 The information processing device according to Claim 1, 2 and 3 respectively wherein - 41 -in a case where the information processing device exists at a specific position, the processor is further configured to: prohibit use of the information processing device itself (0065-prevent making/receiving calls, multimedia features; access to all applications and features; thus use of the mobile phone “itself”).  
As concerns claim 12, the information processing device according to Claim 1, wherein the processor is further configured to: change a program available for use on the information processing device according to the position (0027-access to application prohibited, terminate application; “terminating” is a “change” to the operation of the program; “change” is given the BRI).  
As concerns claim 13, the information processing device according to Claim 12, wherein the processor is configured to: allow the use of a program corresponding to the position (0047-full access).  
As concerns claims 14 and 15:
Eckhart ‘165 do not disclose:
As concerns claim 14, the information processing device according to Claim 1, wherein the processor is further configured to: control an account allowed to be used on the information processing device according to the position.  
	As concerns claim 15, the information processing device according to Claim 1, wherein in a case where the information processing device is connected to a communication destination corresponding to the position and is executing a process, and the position of the information processing device is moved away from the position corresponding to the communication destination, the processor is configured to: remain connected to the communication destination and continue the process until the process is completed.
Abraham et al. ‘385 teach:
As concerns claim 14, the information processing device according to Claim 1, wherein the processor is further configured to: control an account allowed to be used on the information processing device according to the position (col. 5, line 66-col. 6, line 7-profile data for content, content based on location; col. 5, lines 43-50-content directed to an account, i.e. Netflix, Hulu; col. 6, lines 39-40-subscription levels).  
As concerns claim 15, the information processing device according to Claim 1, wherein in a case where the information processing device is connected to a communication destination corresponding to the position and is executing a process, and the position of the information processing device is moved away from the position (col. 8, lines 59-62-moved away) corresponding to the communication destination, the processor is configured to: remain connected to the destination and continue the process until the process is completed (col. 9, lines 3-5-continue presenting content already accessed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Eckhart ‘165 with controlling an account and remaining connected, as taught by Abraham et al. ‘385, in order to prevent unauthorized access of content and provide an enhanced user service to view content.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0207165 to Eckhart and U.S. Patent No. 9,332,385 to Abraham et al. as applied to claims 1 and 2 above in view of U.S. Patent Application Publication 2013/0324081 to Gargi et al.   
Eckhart ‘165 as modified do not disclose:
As concerns claims 10 and 11, the information processing device according to claims 1 and 2 respectively, wherein the processor is further configured to: - 42 -prohibit the use of the information processing device itself according to a positional relationship between a user who uses the information processing device and the information processing device itself.  
	Gargi et al. ‘081 teach:
As concerns claims 10 and 11, the information processing device according to claims 1 and 2 respectively, wherein the processor is further configured to: - 42 -prohibit the use of the information processing device itself according to a positional relationship between a user who uses the information processing device and the information processing device itself (abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Eckhart ‘165 with a positional relationship, as taught by Gargi et al. ‘081, in order to prevent unauthorized access.   

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0207165 to Eckhart and U.S. Patent No. 9,332,385 to Abraham et al. as applied to claim 1 in view of U.S. Patent Application Publication 2009/0019535 to Mishra et al.
Eckhart ‘165 as modified do not disclose:
As concerns claim 16, the information processing device according to Claim 1, wherein in a case where a first position corresponding to a first destination and a second position corresponding to a second destination overlap partially, and the information processing device exists at the overlapping position, the processor is further configured to: connect to only one of the first destination or the - 44 -second destination.  
	Mishra et al. ‘535 teach:
As concerns claim 16, the information processing device according to Claim 1, wherein in a case where a first position corresponding to a first destination and a second position corresponding to a second destination overlap partially, and the information processing device exists at the overlapping position, the processor is further configured to: connect to only one of the first destination or the - 44 -second destination (0016-select server from plurality of available servers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Eckhart ‘165 with destination selection, as taught by Mishra et al. ‘535, in order to provide an efficient use of connection resources instead of having multiple connections open simultaneously. 	

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0207165 to Eckhart and U.S. Patent No. 9,332,385 to Abraham et al. as applied to claim 1 in view of U.S. Patent Application Publication 2013/0247222 to Maksim et al.
Eckhart ‘165 as modified do not disclose:
As concerns claim 17, the information processing device according to Claim 1, wherein a time during which a connection to the communication destination is available is set, and the processor is configured to: connect to the destination during the set time.  
As concerns claim 18, the information processing device according to Claim 1, wherein a grace period until a connection to a communication destination corresponding to the position becomes unavailable is set, and the processor is configured to: connect to the communication destination corresponding to the position during the grace period.  
Maksim ‘222 teach:
As concerns claim 17, the information processing device according to Claim 1, wherein a time during which a connection to the destination is available is set, and the processor is configured to: connect to the destination during the set time (0035-grace period, connect to server before expiration of grace period).  
As concerns claim 18, the information processing device according to Claim 1, wherein a grace period until a connection to a communication destination corresponding to the position becomes unavailable is set, and the processor is configured to: connect to the communication destination corresponding to the position during the grace period (0035-grace period, connect to server before expiration of grace period).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Eckhart ‘165 with a time constraint, as taught by Maksim ‘222, in order to prevent unauthorized access. 

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. 
The applicant argues Eckhart does not disclose “the processor is programmed to “not connect to a communication destination corresponding to the position” when the electronic equipment is at a preset specific position”. 
The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. Eckhart discloses the claimed features as cited in the rejections above. Furthermore, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451